Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


2.	Claims 2-21 of instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Patent No. 10313196.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:

Instant Application
15055073 (10313196)
1 A method of managing a set of client computing devices in a networked data storage environment, the method comprising: electronically accessing from a data store, grouping criteria for grouping a plurality of client computing devices that form a client pool into client groups, the client groups comprising different priority levels, and wherein the grouping criteria comprise a plurality of grouping rules of different weights; comparing a set of characteristics associated with a first client of the plurality of client computing devices to the grouping criteria to obtain the plurality of grouping rules that the first client satisfies; notifying a user, with a graphical user interface, when the set of 
wherein the grouping criteria comprise a plurality of grouping rules of different weiqhts; comparing during creation of the secondary copies, by one or more processors, a set of characteristics associated with a first client of the plurality of client computing devices to the grouping criteria to obtain a first comparison result of the percentage of grouping rules that the first client satisfies; based on the first comparison result that the client satisfies at least one of the group comprising: a predetermined percentage of the grouping rules and at least a more heavily weiqhted rule, assigning the first client to a-first and second client groups 




The claim 2 of the instant application is obvious in relation to claims 1-21 of the Patent (10313196). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

 3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.



5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443